Citation Nr: 1226854	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity compartment syndrome prior to September 3, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for right lower extremity compartment syndrome beginning September 3, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel 

INTRODUCTION

The Veteran had active service from August 2002 to June 2008.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to September 3, 2010, the Veteran's right lower extremity compartment syndrome was manifested by daily, chronic lower extremity swelling with pain, tenderness to palpation, effusion, slight limp, and participation in a generalized strengthening program with progressive balance and gait training, as well as subjective complaints of weakness, numbness, fatigue, lowered threshold for fatigue, lack of endurance, decreased muscle strength, and work limitations. 

2.  Beginning September 3, 2010, the Veteran's right lower extremity compartment syndrome has not resulted in severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no more, for right lower extremity compartment syndrome prior to September 3, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, 5312 (2011).

2.  The criteria for an evaluation in excess of 20 percent for right lower extremity compartment syndrome beginning September 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, 5312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for right lower extremity compartment syndrome was granted in a rating decision dated July 2008.  The RO evaluated the Veteran's right lower extremity compartment syndrome as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5310 (Foot and Leg Muscle Groups X, XI, XII), effective June 8, 2008.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for right lower extremity compartment syndrome under Diagnostic Code 5310 to 20 percent, effective September 3, 2010.  See October 2010 rating decision.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his initial increased rating claim for right lower extremity compartment syndrome.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contends that he is entitled to an increased initial disability rating for his service-connected right lower extremity compartment syndrome.  Service connection for right lower extremity compartment syndrome was granted in a rating decision dated July 2008.  The RO evaluated the Veteran's right lower extremity compartment syndrome as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5310 (Foot and Leg Muscle Groups X, XI, XII), effective June 8, 2008.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for right lower extremity compartment syndrome under Diagnostic Code 5310 to 20 percent, effective September 3, 2010.  See October 2010 rating decision.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2011).  A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle;(c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle;
(g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

When evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (2011). 

Muscle Group X involves movements of the forefoot and toes; propulsion thrust in walking and intrinsic muscles of the foot: plantar: (1) flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor or digiti minimi brevis; (9) dorsal and plantar interossei, as well as other important plantar structures: plantar aponeurosis, long plantar and calcaneonavicular ligament, tendons of posterior tibial, peroneus longus, and long flexors of the great and little toes.  Slight muscle disability of the plantar muscles warrants a non-compensable rating, while moderate muscle disability of the plantar muscles warrants a 10 percent rating.  Moderately severe muscle disability of the plantar muscles warrants a 20 percent rating, and severe muscle disability of the plantar muscles warrants a 30 percent rating. 

Diagnostic Code 5310 also contemplates ratings for dorsal muscle disabilities.  The muscles of the dorsal aspect of the foot consist of (1) the extensor hallucis brevis and (2) the extensor digitorium brevis.  Other important dorsal structures include the cruciate, crural, deltoid, and other ligaments, as well as the tendons of long extensors of the toes and peronei muscles.  Slight disability of the dorsal muscles warrants a non-compensable rating, while moderate muscle disability and moderately severe muscle disability of the dorsal muscles warrants a 10 percent rating.  Severe muscle disability of the dorsal muscles warrants a 20 percent rating.  An explanatory note to Diagnostic Code 5310 also directs the rater to assign a minimum 10 percent rating for a through-and-through wound of the foot. 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran reported to sick call in May 2005 after sustaining a right leg injury with swelling.  A follow-up treatment note dated that same month found the Veteran to have right leg pain and swelling in the knee without precipitating factor.  A physical examination revealed evidence of diffuse right lower leg edema and ecchymosis.  The diagnosis was right lower leg edema, secondary to shin splints.  The Veteran was advised to continue his physical therapy regimen and placed on temporary physical profile for shin splints.  The Veteran sought additional care at sick call in August 2005 for similar symptoms after running.  He reported right leg pain for the past two months and a physical examination revealed edema.  The diagnosis was possible calf strain and shin splints.  In September 2005, the Veteran reported right leg swelling and pain with running.  A physical examination revealed a noticeably enlarged right calf with obvious bulging.  Tenderness to palpation was also found in the mid-shaft of the right tibia.  Muscle strength was normal.  The diagnosis was closed stress fracture of the right tibia.  Follow-up x-rays taken from October to January 2006 showed no significant changes in the fracture alignment.  In August 2006, the Veteran's stress fracture was described as "healed."  
  
However, the Veteran sought care at sick call later in August 2006 for throbbing pain and swelling in the right leg.  X-rays were interpreted to show a closed stress fracture of the right tibia.  The Veteran was placed on temporary physical profile.  The Veteran was subsequently involved in an automobile accident in September 2006 after his vehicle was side-swiped by a drunk driver.  The Veteran reported subjective complaints of right knee pain, among other symptoms.  The diagnosis was multiple strains and contusions.  Discharge instructions from this episode of care described the Veteran as having no serious injuries.  A bone scan performed later that same month was interpreted to show a probable virtually healed right anterior mid-diaphyseal tibial stress fracture.

The Veteran underwent an ultrasound in November 2006 after reporting chronic right lower extremity swelling since returning from Iraq.  A deep venous ultrasound study was normal.  In December 2006, the Veteran was afforded an orthopedic consultation.  He reported difficulty with the right leg for the past two years.  According to the Veteran, previous examinations found evidence of a right tibial stress fracture.  At the time of this examination, the Veteran reported swelling, as well as increased pressure and pain in the right leg, especially following physical activity.  A physical examination showed that the Veteran's right calf was "obviously" larger than the left.  The diagnosis was right lower leg swelling and pain due to questionable exertional compartment syndrome.  Additional diagnostic testing performed in December 2006 confirmed the diagnosis of exertional compartment syndrome, right lower extremity.  

The Veteran underwent a four compartment fasciotomy in the right lower extremity in March 2007.  Following the surgery, the Veteran reported recurrent pain in the posterior aspect of the right leg consistent with compartment syndrome.  A deep venous ultrasound study was normal.  The Veteran was returned to the operative suite and found to have a hematoma of a "significant nature" which required draining.  The Veteran was found to be doing well following the second procedure and his pain and ability to get around were improved.  His leg was still markedly swollen with limitations and he reported tenderness to palpation, as well as limitation of motion on dorsiflexion of the foot and extension of the knee.

In April and May 2007, the Veteran sought care for a follow-up orthopedic consultation.  He was noted to be status-post right leg compartment fasciotomy for exercise-induced compartment syndrome.  A physical examination showed the Veteran's wounds to be granulating and healing without complication.  The Veteran was prescribed physical therapy and medical grade compression stockings, and noted to be doing "very well."  The diagnosis was status-post right leg for compartment fasciotomy.  In August 2007, the Veteran was advised to progress with activity as tolerated while wearing the compression stockings.  He reported continued complaints of pain in the medial aspect of the right leg.  The diagnosis was compartment syndrome.  

The Veteran underwent an orthopedics examination in September 2007.  It was noted that the Veteran was status-post fasciotomy with conservative treatment.  The Veteran reported persistent pain and swelling in the right leg for which he was prescribed medical grade compression stockings.  The Veteran was able to perform light running and road marching, but would likely be unable to carry 60 to 70 pounds on a march.  A physical examination revealed evidence of well-healed surgical scars.  The Veteran's right leg was notably larger than the left leg.  The Veteran also had slight to moderate discomfort on manipulation of the knee joint.  The right knee was otherwise unremarkable.  The diagnosis was compartment syndrome and the possibility of a Medical Board Evaluation was discussed.  

The Veteran was afforded an orthopedic consultation in October 2007.  He reported subjective complaints of mid-right leg pain.  According to the examiner, the Veteran experienced pain with any type of compression activity, including running and stair climbing.  These symptoms, in the examiner's opinion, were disproportionate to the Veteran's injury.  The Veteran also reported leg bone pain in the right leg and muscle calf cramps.  A physical examination revealed hypertrophy of the gastrocnemius muscle without localized swelling, warmth, erythema, induration, deformity, atrophy, palpable nerves in the leg, or tenderness on ambulation.  The Veteran's feet and ankles were unremarkable, but the right calf was swollen.  Magnetic resonance imaging was interpreted to show a radial tear of the posterior horn medial meniscus and a small ruptured Baker's cyst.  The diagnosis was limb pain, compartment syndrome, and leg pain below the knee.  

The Veteran was afforded a clinical evaluation and physical examination in October 2007.  He reported subjective complaints of swollen or painful joints, as well as knee trouble.  A notation on the examination report indicated that the Veteran sustained injuries in February 2005 as a result of an improvised explosive device.  The Veteran reported subjective complaints of pain at that time and was evacuated for further evaluation.  Initially, the Veteran was told that he had shin splints, but a tibial stress fracture was later diagnosed.  The Veteran subsequently underwent two surgical procedures in March 2005 without improvement in his symptoms.  A physical examination in October 2007 revealed evidence of 1+ edema in the right lower extremity.  Tenderness to palpation in the inferior anterior aspect as well as audible clicking was heard on flexion in the right knee.  A one by one centimeter scar was found above the right knee, and scars measuring 13 by 10 centimeters were found on the right lower extremity.  The diagnosis was leg pain (below right knee) and joint pain (localized in the right knee).  The examiner recommended a Medical Board Evaluation.  See also, permanent physical profiles dated October 2007 and  January 2008 for right leg pain, status-post fasciotomy; persistent chronic external compartment syndrome; and right knee horn medial meniscus tear.  

A Physical Evaluation Board report associated with the claims file revealed that the Veteran was to be medically separated from service due to chronic lower right leg pain due to compartment syndrome.  A notation on the report indicated that this diagnosis was verified by compartment pressure readings and subsequently treated with fasciotomies of the anterior, lateral, and posterior deep and superficial compartments.  These procedures did not relieve the Veteran's symptoms and he reported subjective complaints of fatigue and pain.  He also had a lowered threshold for fatigue in these compartments and was unable to perform his duties as an infantryman due to pain and profile restrictions.  Separate 10 percent disability ratings were assigned for the anterior compartment, the lateral compartment, and the posterior deep and superficial compartment for a combined disability rating of 30 percent.  The Veteran was medically separated from service in June 2008 due to permanent disability.  

The Veteran was afforded a VA joints examination in June 2008.  The Veteran's in-service medical history was reviewed extensively and noted in the examination report.  The Veteran also reported subjective complaints of swelling and daily right knee pain.  The Veteran denied flare-ups, but reported some lack of endurance and fatigue.  Similarly, the Veteran denied flare-ups, incoordination, fatigue, or lack of endurance in the right ankle.  The diagnosis was right knee effusion, posterior medial meniscus tear, chronic pain secondary to medial meniscus tear, and right ankle strain.  In an addendum dated that same month, it was noted that the Veteran developed pain in the right tibia following an in-service injury.  A nuclear scan revealed evidence of a tibial stress fracture which ultimately led to compartment syndrome and fascial release.  On examination, the Veteran reported subjective complaints of daily lower extremity swelling with pain on long walking or heavy use.  The Veteran denied flare-ups and was able to drive and perform light duty work at home.  It was also noted that the Veteran recently took a job at a warehouse and had not missed any work.  

A physical examination showed the Veteran to have a slight limp.  The right lower extremity showed obvious swelling.  The Veteran's right mid-calf measured larger than the left mid-calf and evidence of tenderness was also found.  A lateral healed scar measured ten centimeters, while a mildly tender medial calf scar measured 13 centimeters.  There was no joint(s) affected.  The Veteran denied flare-ups.  Magnetic resonance imaging revealed a soft tissue irregularity in the right calf.  However, additional ultrasound and Doppler testing was negative for any venous thrombosis.  The diagnosis was stress fracture, right tibia; chronic swelling of the right calf with pain; compartment syndrome; and compartment release.    
 
The Veteran was also afforded a VA general medical examination in June 2008.  He was in no acute distress and his gait was normal.  The Veteran used no ambulatory aids.  The diagnosis was, among other conditions, normotensive, healthy gentleman with no specific health risks.

The Veteran was afforded a VA physical medicine and rehabilitation consultation in September 2008.  It was noted that the Veteran sustained injury to his right lower extremity as a result of an improvised explosive device.  The Veteran subsequently underwent a fasciotomy, and participated in a generalized strengthening program with progressive balance and gait training.  The Veteran presented to a VA medical facility in December 2008.  He reported subjective complaints of numbness and weakness in the right lower extremity.  The diagnosis was status-post remote injury to right lower extremity.  

In April 2009, the Veteran submitted a statement in support of his claim in which he indicated that his service-connected compartment syndrome was manifested by chronic pain and swelling, especially with prolonged activity or standing.  A.P. submitted a statement in support of the Veteran's claim dated May 2010.  Specifically, A.P. supervised the Veteran for the past four months and indicated that the Veteran's service-connected compartment syndrome and torn right medial meniscus resulted in an inability to perform at a high level.  A.P. stated that the Veteran's right leg demonstrated loss of strength and mobility, as well as swelling.  

The Veteran was afforded another VA joints examination in June 2010.  The Veteran reported intermittent right knee pain, relieved with elevation, rest, and relaxation.  The Veteran occasionally wore a brace when active, and stated that he saw a personal trainer and physical therapist daily.  It was also noted that the Veteran owned his own record company, performed part-time security work, and attended school.  The assessment was right knee partial medial meniscus tear.

VA administered a muscles examination in September 2010.  The Veteran reported subjective complaints of constant throbbing pain and flare-ups since service.  The flare-ups lasted approximately two to three hours and were exacerbated by prolonged walking, balancing, running, and standing.  The Veteran received physical therapy and took Vicodin as needed for pain.  The Veteran also wore compression stockings and was able to walk approximately two and one-half miles or stand for approximately one and one-half to two hours before having to stop and rest.  

A physical examination of the intrinsic muscles of the foot (Muscle Group X) revealed evidence of mild weakness to foot muscle strength (4/5).  No evidence of pain or tenderness was found and a sensory examination was described as "intact."  Examination of the posterior and lateral crural muscles and calf muscles (Muscle Group XI) revealed weakness in the calf (4/5), and weakness on flexion of the foot and toes, forward propulsion, balancing, squatting, and standing on heels and toes.  The Veteran's calf muscles were tender to palpation and pain on repetitive motion was observed in this muscle group.  A sensory examination was described as "intact."  Examination of the anterior muscles of the leg (Muscle Group XII) revealed weakness in the anterior muscles (4/5) with weakness on dorsiflexion of the foot and on extension of the toes.  A sensory examination was "intact" and no evidence of pain  or tenderness on palpation was found.  There were no problems noted with respect to repetitive motion in this muscle group.  The examiner also noted the presence of a scar on the medial lower right leg which measured 13 by 4.5 centimeters.  The scar was tender to palpation and had decreased sensation to light touch and vibration.  However, there was no evidence of tissue loss, adhesions, tendon damage, bone, joint, or nerve damage, or muscle herniation.    

While the examiner found no specific residuals of the stress fracture of the lower right leg, the examiner noted that the Veteran had muscle pain and decreased motor strength (4/5).  The Veteran experienced pain, fatigue, weakness, and muscle contraction with motion, while repetitive activity resulted in fatigue, weakness, and lack of endurance without additional loss of range of motion.  The Veteran possessed the ability to move his joints throughout the range of motion.  Range of motion of the right ankle was measured to be zero to five degrees on dorsiflexion and zero to 50 degrees on plantar flexion.  These symptoms limited the Veteran's physical activities in that he was unable to perform standing, walking, or running for prolonged periods of time.  It was also noted that while the Veteran was able to perform activities of daily living, the types of work the Veteran could perform were limited.  The diagnosis was right lower leg exertional compartment syndrome, status-post fasciotomy with residual muscle weakness and pain; status-post healed right tibia/fibula stress fracture; and right lower leg scar.        

Resolving all doubt in the Veteran's favor, an initial evaluation of 20 percent, but not higher, for right lower extremity compartment syndrome is warranted for the entire period of time covered by the appeal prior to September 3, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 20 percent for any period of time covered by the appeal.

In reaching these conclusions, the Board has considered the totality of the evidence, including the Veteran's statements, other lay statements of record, and the objective medical evidence of record.  Since discharge from service (and prior to September 3, 2010), the Veteran's right lower extremity compartment syndrome was manifested by daily, chronic lower extremity swelling with pain, tenderness to palpation, effusion, slight limp, and participation in a generalized strengthening program with progressive balance and gait training.  The Board also finds highly probative the Veteran's self-reported symptoms.  In this regard, the Veteran and other lay persons are competent to report symptoms related to the Veteran's right lower extremity compartment syndrome, to include weakness, numbness, fatigue, lowered threshold for fatigue, lack of endurance, decreased muscle strength, and work limitations.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  Likewise, the Veteran's supervisor, A.P., indicated in May 2010 that the Veteran's service-connected right lower extremity compartment syndrome resulted in loss of strength and mobility, as well as an inability to perform work at a "high level."  The Board ultimately finds these lay reports to be competent, credible, and probative.  The Board further finds that the severity of the Veteran's right lower extremity compartment syndrome more nearly approximates the criteria for a 20 percent (moderately severe) disability evaluation for the entire period of time covered by the appeal prior to September 3, 2010.  Accordingly, the Board finds that the criteria for an initial 20 percent evaluation under Diagnostic Code 5310 are met for the entire period of time covered by the appeal prior to September 3, 2010.

The Veteran is not, however, entitled to a 30 percent evaluation for any period of time covered by the appeal.  Diagnostic Code 5310 makes clear that a 30 percent disability rating, the highest schedular rating available under this provision, is assigned for a "severe" disability of the plantar muscles.  As discussed above, a "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle;(c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle;
(g) induration or atrophy of an entire muscle following simple piercing by a projectile.

In addition to the manifestations described for the period prior to September 3, 2010, the Veteran's right lower extremity compartment syndrome resulted in pain and flare-ups; decreased motor strength (particularly with prolonged activity); mild weakness of the intrinsic muscles of the foot; weakness in the calf; weakness on flexion of the foot and toes, forward propulsion, balancing, squatting, and standing on heels and toes; weakness in the anterior muscles with weakness on dorsiflexion of the foot and on extension of the toes; limitations on the kind of work he could perform; and the use of physical therapy, prescribed narcotics, and compression stockings.  See September 2010 VA examination report.  

However, the Veteran does not contend nor does the evidence reflect that the Veteran's right lower extremity compartment syndrome resulted from a through and through or deep penetrating wound.  Likewise, there is no indication that the service-connected right lower extremity compartment syndrome was manifested by shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, ragged, depressed, and adherent scars indicating wide damage to muscle groups, loss of deep fascia or muscle substance, soft flabby muscles in the wound area, or severe impairment of function.  There is also no evidence of minute, multiple scattered foreign bodies indicating intermuscluar trauma, scar adhesion, diminished muscle excitability to pulsed electrical current, atrophy, adaptive contraction of opposing muscle groups, or induration.   

To the extent that the Veteran's service-connected right lower extremity compartment syndrome resulted in cardinal signs and symptoms of muscle disability, swelling, hypertrophy, loss of muscle strength, endurance, and/or coordinated movements, the currently assigned initial 20 percent disability rating accounts for these symptoms.  Additionally, the Veteran was awarded separate disability ratings for residuals of a right medial meniscal tear, right lower leg fasciotomy scar, and residuals of a right tibia stress fracture.  Neither the disability ratings nor the effective dates assigned for the right medial meniscal tear, right lower leg fasciotomy scar, or residuals of a right tibia stress fracture are before the Board for appellate consideration at this time.  Accordingly, an initial 30 percent evaluation under Diagnostic Code 5310 is not warranted for any period of time covered by this appeal.

Diagnostic Codes 5311 (Muscle Group XI) and 5312 (Muscle Group XII) are also applicable in this case.  Diagnostic Code 5311 contemplates ratings for muscles involved in the propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee, while Diagnostic Code 5312 contemplates muscles involved in dorsiflexion, extension of the toes, stabilization of the arch, and the anterior muscles of the leg.  An evaluation in excess of 20 percent is warranted under these diagnostic codes for "severe" muscle disabilities.  However, severe muscle disabilities under Diagnostic Codes 5311 and 5312 are defined and evaluated using the same criteria found in Diagnostic Code 5310.  As noted above, however, an initial 30 percent evaluation was not warranted for any period of time covered by the appeal under Diagnostic Code 5310; therefore, it is not warranted under Diagnostic Codes 5311 or 5312.  Similarly, 38 C.F.R. § 4.55(e) is not applicable in the current case as the evidence demonstrates that the Veteran's muscle group injury, while located in the same anatomical region, acts on the same joint (i.e., the foot).  Therefore, evaluation for the most seriously injured muscle group need not be increased by one level and used as the combined evaluation for the affected muscle groups.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's service-connected right lower extremity compartment syndrome is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right lower extremity compartment syndrome is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, 5312.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right lower extremity compartment syndrome are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of right lower extremity compartment syndrome, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 20 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, 5312; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
  
Thus, based on the evidence of record, the Board finds that the Veteran's service-connected right lower extremity compartment syndrome cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected right lower extremity compartment syndrome.  The Board acknowledges that the Veteran experienced limitations in the kind of work that he was able to perform and limitations in the degree to which he was able to perform that work, but he has remained employed at least on a part-time basis or enrolled as a student during the appeal period.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In summary, an initial 20 percent disability rating, but not higher, is warranted for the Veteran's service-connected right lower extremity compartment syndrome for the entire period of the appeal prior to September 3, 2010.  An initial disability rating in excess of 20 percent is not warranted for any period of time covered by the appeal.  While there have been day-to-day fluctuations in the manifestations of the Veteran's right lower extremity compartment syndrome, there is no distinct period of time at which time a rating greater or lesser than assigned herein is warranted and therefore, there is no basis for staged ratings in this case.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial evaluation of 20 percent, but no more, for right lower extremity compartment syndrome is granted prior to September 3, 2010, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for right lower extremity compartment syndrome beginning on September 3, 2010, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


